DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 17-20 directed to a non-elected invention without traverse.  Accordingly, claims 17-20 have been cancelled.

Response to Arguments
Applicant’s arguments, see response, filed 7/18/22, with respect to claims 1-3, 5-16 have been fully considered and are persuasive.  The previous rejection of these claims has been withdrawn, in view of the amendments and arguments, and a notice of allowance has been issued below. 

Allowable Subject Matter
Claims 1-3, 5-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not teach or suggest a display device comprising: a first substrate including a plurality of pixels; and a driving pad disposed on the first substrate, wherein the driving pad includes a first pad portion and a second pad portion alternately arranged along a first direction, wherein each of the first and second pad portions includes first data pads and signal pads, wherein the signal pads of the first pad portion are disposed on a first side of the first data pads of the first pad portions and the signal pads of the second pad portion are disposed on a second side of the first data pads of the second pad portions, wherein the driving pad is disposed on a plurality of bonding regions comprising a data region and a signal region, wherein each of the first pad portion and the second pad portion further includes second data pads, wherein the first pad portion and the second pad portion form one pad pair, and the driving pad comprises a plurality of pad pairs arranged along the first direction, in combination with the remaining features recited in the claim. 
The prior art of Kim (US 2008/0251787 A1) discloses a display device comprising: a first substrate including a plurality of pixels; and a driving pad disposed on the first substrate, wherein the driving pad includes a first pad portion and a second pad portion alternately arranged along a first direction, wherein each of the first and second pad portions includes first data pads and signal pads, wherein the signal pads of the first pad portion are disposed on a first side of the first data pads of the first pad portions and the signal pads of the second pad portion are disposed on a second side of the first data pads of the second pad portions, wherein the driving pad is disposed on a plurality of bonding regions comprising a data region and a signal region, wherein each of the first pad portion and the second pad portion further includes second data pads (Kim, Figures 1-4). However, Kim only discloses a single first pad portion and a single second pad portion within the entire driving pad; therefore, Kim fails to disclose that the first pad portion and the second pad portion form one pad pair, and the driving pad comprises a plurality of pad pairs arranged along the first direction. The prior art of Kim’545 (US 2016/0300545 A1) discloses a display device comprising a driving pad that has a plurality of pad pairs arranged along the first direction, wherein a first pad portion and a second pad portion form one pad pair. However, Kim’545 fails to disclose a signal pad disposed at a first side of the first data pad disposed in the first pad portions and a signal disposed at a second side of the first data pad disposed in the second pad portions.
Therefore, Claim 1 is allowed. Claims 2-3, 5-15 are allowed by virtue of their dependence on allowed claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871